Citation Nr: 0608155	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
laceration of the left ring finger from April 2, 2003 to 
October 24, 2005.

2.  Entitlement to a rating higher than 10 percent for this 
disability from October 25, 2005, onward.

3.  Entitlement to an initial compensable rating for weakness 
of the adjacent left small and middle fingers.

4.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The RO confirmed and continued a noncompensable 
evaluation for residuals of a laceration of the left ring 
finger.  That rating had been in effect since January 14, 
1966.  As well, the RO granted service connection for 
weakness of the left middle finger and left little finger as 
secondary to the already service-connected disability 
involving the left ring finger.  A noncompensable evaluation 
was assigned for this additional disability, effective April 
2, 2003.  The RO also denied a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.

The veteran testified at a videoconference hearing in March 
2004 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  The transcript of the proceeding is of record.

In August 2004 and again in August 2005, the Board remanded 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
In November 2005, following the second remand, the RO granted 
a higher 10 percent rating for the residuals of the 
laceration of the veteran's left ring finger, effective as of 
October 25, 2005.  He has since continued to appeal for an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
So the issues now on appeal concerning this claim are whether 
he is entitled to a compensable rating for this disability 
for the period immediately preceding October 25, 2005, and 
whether he is entitled to a rating higher than 10 percent 
from that date onward.

Since the other claim concerning the adjacent left small and 
middle fingers stems from an original grant of service 
connection, the issue on appeal is whether the veteran is 
entitled to a higher, i.e., compensable, initial rating for 
the weakness in these digits.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

In this decision the Board will adjudicate the claims 
concerning the left ring finger and for a 10-percent rating 
based on multiple noncompensable, service-connected 
disabilities.  Unfortunately, however, the RO still did not 
complete all of the development requested regarding the 
veteran's claim for a compensable rating for the weakness in 
his adjacent left little and middle fingers.  So the Board is 
again remanding this claim to the RO via the AMC.  VA will 
notify him if further action is required on his part.




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claim for a higher rating for his 
service-connected residuals of a laceration of the left ring 
finger and apprised of whose responsibility - his or VA's, 
it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  Since filing his claim on April 2, 2003, the veteran has 
experienced pain in his left ring finger as a residual of the 
laceration he sustained in service; this finger has a 
permanent flexion deformity and ankylosis at 35 degrees 
flexion and -10 degrees extension, with muscle atrophy, 
decreased grip strength, and decreased sensation.

3.  The RO already has granted a compensable 10-percent 
rating for the left ring finger laceration residuals as of 
October 25, 2005, and the veteran also is receiving a 
compensable 10-percent rating for this disability in this 
decision covering the immediately preceding period from the 
date of receipt of his claim for a higher rating, April 2, 
2003, until October 24, 2005.

4.  Since the veteran now has a compensable 10-percent rating 
for at least one of his service-connected disabilities - 
specifically, the residuals of his left ring finger 
laceration, there is no possible way he also can still 
receive additional compensation under the provisions of 
38 C.F.R. § 3.324.




CONCLUSIONS OF LAW

1.  From April 2, 2003 to October 24, 2005, the criteria are 
met for a 10 percent disability rating, but no higher, for 
residuals of a laceration of the left ring finger.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5227, 5230 (2005).

2.  From October 25, 2005, onward, the criteria are not met 
for a rating higher than 10 percent for this disability.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5227, 5230 (2005).

3.  Because the veteran has a compensable rating (of 10 
percent) as of April 2, 2003, as a result of this decision, 
the issue of his entitlement to a separate 10-percent rating 
based on multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 has become moot, 
and the Board has no jurisdiction to adjudicate the merits of 
this issue.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2005).  Green v. West, 11 Vet. App. 472, 476 
(1998); VAOPGCPREC 6-99 (June 7, 1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for the Residuals of the 
Laceration to the Left Ring Finger

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must, to the extent possible, be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
April 2003 and August 2004 explaining the type of evidence 
required to substantiate his claim for an increased 
disability evaluation for residuals of a laceration of the 
left ring finger.  The letters also indicated what evidence 
he was responsible for obtaining and what VA had done and 
would do in helping him obtain supporting evidence.  There 
was no specific mention, per se, of the "fourth element" 
discussed in Pelegrini II, but the letters nonetheless 
explained that he should identify and/or submit any 
supporting evidence.  And in Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in April 2003, prior to the RO's initial adjudication of his 
claim in July 2003.  So this complied with the Pelegrini II 
requirement that VCAA notice, to the extent possible, precede 
the RO's initial adjudication.  The April 2003 and August 
2004 VCAA notices also provided him with ample opportunity to 
respond before his appeal was certified, and re-certified, to 
the Board.  In addition, he was provided a videoconference 
hearing in March 2004 before the signing judge of this 
decision.  38 C.F.R. § 20.700(a).  And following the Board's 
most recent August 2005 remand, as directed, the AMC obtained 
a VA examination to assess the severity of his disability at 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  
See Mayfield, 19 Vet. App. at 128 (holding that section 
5103(a) notice [even if] provided after initial RO decision 
can "essentially cure the error in the timing of notice" so 
as to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).



Historically, the veteran was granted service connection for 
residuals of a laceration of the left ring finger in a March 
1966 rating decision.  A noncompensable (i.e., 0 percent) 
initial rating was assigned retroactively effective from 
January 14, 1966.  He filed his current claim for a higher 
rating on April 2, 2003.

The veteran was afforded a VA general medical examination in 
April 2003.  According to that report, his left ring finger 
has been deformed since corrective surgery for his injury in 
service.  He complained that the finger became colder in cold 
weather conditions.  His left ring finger distal 
interphalangeal (DIP) joint was flexed to 37 degrees at 
baseline.  Passive flexion of the DIP joint and proximal 
interphalangeal (PIP) joint was to 90 degrees, with 
tenderness of the left ring finger.  Strength of the left 
ring finger was weak.  The diagnosis was left ring finger, 
nonprogressive, without limiting adulthood career/jobs.

The veteran testified at a hearing before the undersigned VLJ 
in March 2004.  According to the transcript of the hearing, 
the veteran testified that his left ring finger was in a 
stiff, rigid position and had no circulation, such that it is 
very cold during cold weather.  He also testified that his 
left ring finger caused decreased strength in his left hand 
and hampered his ability to grip things and to type.

The veteran was afforded a VA hand/thumb/fingers examination 
in August 2004.  The report of that examination indicates he 
complained that he cannot type due to his left ring finger 
dragging and catching on the keyboard as a result of the 
deformity.  He also complained that he is unable to lift 
heavy items with his left hand due to decreased grip 
strength.  He reported that his left ring finger is stiff and 
painful in cold weather.  Objective physical examination 
revealed that his left ring finger buckled when tested for 
pushing strength.  Pulling strength was fixed in a 
-20 degrees extension position.  He had a linear fixed 
deformity of the left ring finger, but there was no ulnar or 
radial deviation.  The left ring finger did not interfere 
with the use of his other fingers during neurological 
testing.  There was no complaint of pain, weakness, fatigue, 
or lack of endurance.  X-rays showed increased joint space 
narrowing over the 4th PIP joint.  The diagnosis was left 
ring finger deformity with intermittent mild functional 
impairment.

The veteran was most recently afforded a VA examination in 
October 2005.  According to the report of that evaluation, he 
complained of difficulty typing due to a permanent deformity 
of his left ring finger, weakness and stiffness in his left 
hand fingers, and chronic pain - particularly in cold 
weather.  He reported that he could not wear a ring on his 
left ring finger and that the skin had atrophied on this 
finger.  Upon physical examination, he had decreased grip 
strength and pain in the ring finger when attempting to make 
a fist.  His left ring finger was in a permanent semi-flexed 
position at 35 degrees.  The circumference of the DIP and PIP 
joints was 2 inches (versus 1.5 inches in the other 4 
fingers).  There was a circular scar over the entire ring 
finger that was hypopigmented, without keloid formation, but 
with atrophy of the skin at the DIP and PIP joints.  There 
was also tenderness to palpation over the left ring DIP and 
PIP joints.  Left hand strength was 4/5 versus 5/5 in the 
right hand.  The veteran was unable to approximate his left 
ring finger to the hypothenar eminence and he did not have 
normal opposition between the thumb and the left ring finger.  
He was unable to hold a pencil or type with his left hand, 
and he had decreased strength and ability to grip as a result 
of the permanent flexion deformity of the left ring finger.  
PIP and DIP measurements of the left ring finger showed a 
permanent flexure contracture and ankylosis at 35 degrees 
flexion and 
-10 degrees extension.  Upon repetitive testing, the veteran 
complained of fatigue, but range of motion was unchanged.  
Neurosensory testing showed decreased sensation of the left 
ring finger.  X-rays showed degenerative changes and joint 
space narrowing of the PIP joint of the ring finger, with 
boutonniere's deformity of the left ring finger.  There were 
also degenerative changes at the attachment of the flexor 
digitorum profundus.  The diagnosis was traumatic arthritis 
of the PIP and DIP joints, resulting in a permanent flexure 
ankylosis of the left ring finger, with severe limitation of 
motion and sensory changes.

In the subsequent November 2005 rating decision mentioned, 
the RO evaluated the veteran's laceration residuals involving 
his left ring finger under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5227.  Under Diagnostic Code 5010, traumatic 
arthritis, substantiated by X-ray findings, is to be 
evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  DC 5003, in turn, provides that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Whereas a 20 percent rating will be 
assigned with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Notes (1) and (2) 
in DC 5003 indicate the 20 and 10 percent ratings will not be 
combined with ratings based on limitation of motion, and that 
these ratings also will not be utilized in rating conditions 
under DCs 5013 to 5024, inclusive.

Limitation of motion of the ring finger is evaluated under 
Diagnostic Code 5230.  Under Diagnostic Code 5230, a 
noncompensable (i.e., 0 percent) disability evaluation is 
assigned where there is any limitation of motion.  No higher 
disability evaluation is provided for this Diagnostic Code.  
And under Diagnostic Code 5227, a noncompensable disability 
evaluation is assigned for unfavorable or favorable ankylosis 
of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5227, 5230.

For the following reasons, and resolving all reasonable doubt 
in his favor, the veteran is entitled to a 10 percent rating 
for his left ring finger laceration residuals retroactive to 
April 2, 2003, the date of receipt of his claim for a higher 
rating for this condition.  38 C.F.R. § 4.7.  But the 
preponderance of the evidence is against assigning a rating 
higher than 10 percent at any time during the relevant period 
at issue, including since October 25, 2005.  The objective 
medical evidence of record indicates the veteran's left ring 
finger is deformed, with ankylosis at 35 degrees flexion and 
-10 degrees extension.  Records also show he has atrophy and 
arthritis in his DIP and PIP joints, with associated pain and 
tenderness.  


Likewise, he has some neurosensory deficit - especially in 
cold climate, decreased grip strength, and less than normal 
dexterity - as evidence by his inability to type, etc.  
Indeed, primarily as a result of his ankylosis, the most 
recent VA examiner indicated the veteran's range of motion in 
this finger is severely impaired.  But even so, this at most 
entitles him to the minimum compensable rating (of 10 
percent) under Diagnostic Code 5010 and even less under DCs 
5227 and 5230 - both of which max out at 0 percent even with 
ankylosis of the ring finger and regardless of whether the 
ankylosis is favorable or unfavorable.  See, too, Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992), both indicating that ankylosis is 
complete immobility of the joint in a fixed position, either 
favorable or unfavorable.  The mere fact that the veteran has 
arthritis in his PIP and DIP joints of his left ring finger 
is insufficient to support a 20 percent rating under DC 5003 
because these are not considered two major joints or two 
minor joint groups.  Also bear in mind the VA examiner 
indicated the traumatic arthritis, while causing premature 
fatigue, does not affect the range of motion in this finger 
- albeit severely limited anyway.  So this, in turn, 
precludes considering the veteran's left ring finger 
disability as analogous to an actual amputation.  See 
38 C.F.R. § 4.71a, DC 5155.  See also 38 C.F.R. § 4.20.  
Consequently, he is not entitled to a rating higher than 10 
percent at any time since April 2, 2003, when the RO received 
his claim.

In concluding the veteran is entitled to, at most, a 10 
percent rating for the laceration residuals involving his 
left ring finger, the Board also has considered whether he is 
entitled to a higher rating on the basis of functional loss 
due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He 
reports experiencing pain and stiffness, and this seems 
likely given that he has arthritis in this finger.  
Nevertheless, as already mentioned, his pain and stiffness 
are taken into consideration in his current 10 percent 
rating.  And, despite his complaints of fatigue and pain, his 
range of motion was unchanged upon repetitive testing.  Thus, 
there is no objective clinical indication that he has other 
symptoms, aside from this, which result in any additional 
functional limitation (motion, etc.) to a degree that would 
support a rating higher than 10 percent.

In determining the veteran is not entitled to a rating higher 
than 10 percent, the Board has considered, as well, whether 
he deserves extra-schedular consideration.  The record on 
appeal, however, does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone else on his behalf that his left ring finger 
disability has caused marked interference with his employment 
- meaning above and beyond his assigned rating, or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

II.  Multiple Noncompensable Service-Connected Disabilities

As a result of this and the RO's still recent November 2005 
decision, the veteran now has a 10-percent rating for the 
residuals of the laceration of his left ring finger 
retroactive to April 2, 2003, the date of receipt of his 
claim for a higher rating for this disability (i.e., for the 
entire appeal period at issue).  See 38 C.F.R. § 3.400.  
Consequently, his claim for a separate 10 percent rating 
based on multiple noncompensable service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324, has become moot.  
So this claim must be dismissed as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Subject to the laws and regulations governing the payment of 
VA compensation, a higher 10 percent rating is granted for 
the residuals of the laceration of the left ring finger for 
the period from April 2, 2003 to October 24, 2005, but a 
rating higher than 10 percent for this immediately preceding 
period and from October 25, 2005, onward, is denied.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is moot, and therefore 
is dismissed for lack of jurisdiction.


REMAND

The Board previously remanded the veteran's claims to the RO 
in August 2004 and August 2005 to have him undergo a VA 
orthopedic examination to obtain a medical opinion concerning 
the current severity of his service-connected left middle, 
ring, and little finger disabilities at issue.  This included 
indicating whether he has ankylosis or limitation of motion 
in these fingers, as described in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5230 (2005).

Unfortunately, though, the VA physician who examined the 
veteran on remand in October 2005 primarily cited findings 
concerning the range of motion and extent of functional 
impairment for fingers on the veteran's left hand other than 
his middle finger.  But the VA examiner did find there were 
degenerative changes of the left middle finger on X-ray, 
although he did not indicate whether these degenerative 
changes constituted arthritis, as was the case with the 
veteran's left ring finger.



The veteran is entitled, as a matter of law, to have the RO 
comply with the Board's remand directives.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, since the 
RO completed some - but not all - of the diagnostic testing 
and evaluation requested in the Board's prior remand, the 
physician who examined the veteran in October 2005 must be 
given an opportunity to submit an addendum to the report of 
that evaluation providing the additional information needed 
concerning the left middle finger.  And if, for whatever 
reason, it is not possible to have this same physician 
comment further, then the veteran must be reexamined to 
obtain this necessary information.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is again REMANDED to the RO for the 
following development and consideration:

1.  If possible, have the VA examiner who 
evaluated the veteran in October 2005 
(following the Board's most recent 
remand) submit an addendum to the report 
of that evaluation indicating whether the 
veteran has limitation of motion in his 
left middle finger.  (Note:  the report 
of the October 2005 examination primarily 
addresses these symptoms as they concern 
his left ring and left little fingers, 
but this information is also needed 
concerning his adjacent left middle 
finger because it, too, is at issue.  And 
if, for example, there is no 
ascertainable functional impairment in 
this additional finger, so by implication 
no ankylosis or limitation of motion, 
then this must be expressly indicated in 
the addendum report because VA 
adjudicators cannot make this inductive 
leap).



Other relevant considerations include 
whether there is evidence of pain, 
weakness, premature fatigability, 
incoordination, etc., in the left middle 
and little digits and whether there is 
likely to be additional range of motion 
loss (above and beyond that objectively 
shown) as a consequence - such as when 
the veteran's symptoms "flare up" or 
after prolonged use.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, etc., please 
specifically indicate this.  (Note:  VA 
adjudicators cannot presume that lack of 
mention of these symptoms necessarily 
means the veteran did not have them, or 
did not have relevant complaints).

Please also indicate whether the veteran 
has arthritis in his left middle finger?  
(Note:  the previous X-ray, from the 
October 2005 VA examination found 
degenerative changes of this finger, but 
only gave a diagnosis of arthritis for 
his left ring finger.)  If he also has 
arthritis in this additional finger (his 
left middle finger), please discuss the 
extent of it.

Any indications that the veteran's 
complaints of pain or other 
symptomatology were not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the supplemental report.

To facilitate making these 
determinations, the examiner must be 
provided a copy of the claims file - 
including a copy of this remand and the 
applicable rating criteria contained in 
38 C.F.R. § 4.71a, DCs 5220 through 5230.  
The examiner is also asked to indicate 
that he or she has reviewed the claims 
folder and applicable rating criteria.

*If, for whatever reason, it is not 
possible to have the VA examiner who 
conducted the October 2005 evaluation 
comment further, providing the additional 
information requested concerning the left 
middle finger in a supplemental report, 
then have the veteran reexamined to 
obtain this necessary information.

2.  Review the supplemental report (or, 
if necessary, the report of the 
reexamination) to ensure it contains 
responses to the questions posed.  If 
not, take corrective action.  See 
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the claim for a 
higher initial rating for the adjacent 
left middle and small finger disability 
in light of any additional evidence 
obtained.  The RO must consider 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010, 
and DCs 5220-5230.  If the benefit sought 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


